UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6986


CHARLES M. CASSELL, III,

                  Plaintiff - Appellant,

             v.

P.A. WILLIAMS; OWENS, Dr.; CONNOR, Officer; HINSIN, Officer;
WADE, Officer; MILLS, Officer; MONROE, Officer; GRAGRINIS,
Officer; WASHINGTON, Sgt.; SERGEANT BURGESS; OFFICER BLOW;
OFFICER HARDEE; NURSE HENRY; ALL OFFICERS & SGTS ON GREY
UNIT; CAPTAIN MADDOX,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-ct-03156-FL)


Submitted:    September 10, 2009        Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles M. Cassell, III, seeks to appeal the district

court’s    order    providing    him   twenty     days    to    file   an   amended

complaint in compliance with Fed. R. Civ. P. 8.                   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain   interlocutory        and   collateral      orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                    The orders Cassell

seeks     to    appeal   are    neither       final    orders    nor   appealable

interlocutory or collateral orders.              Accordingly, we dismiss the

appeal for lack of jurisdiction.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                          2